DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a semiconductor device including an integrated circuit” (of claim 1 and claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Objections
1. Claim 1, line 3, improperly uses the indefinite article “an” to introduce “an sensor.” 
The Examiner suggests amending the claim language such that indefinite articles “a” and “an” are differentiated by the sounds of the words they directly proceed. For ex. use “a” before words that start with a consonant sound and “an” before words that start with a vowel sound.
2. Claim 10, line 3, improperly uses the indefinite article “an” to introduce “an sensor.” 
The Examiner suggests amending the claim language such that indefinite articles “a” and “an” are differentiated by the sounds of the words they directly proceed. For ex. use “a” before words that start with a consonant sound and “an” before words that start with a vowel sound.
3. Claim 18, line 1, refer to “each of the first group of conductive pillars and the second group of conductive pillars” although, it is understood that the claim is intending to include all of the first and second group of conductive pillars the wording is confusing. The Examiner suggests amending the claim language to omit “each of” to provide clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 5 recites the limitation "mold compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
b. Claim 6 recites the limitation "portions of a substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
c. Claim 7 recites the limitation "portions of a substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
d. Claim 7 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
e. Claim 7 recites the limitation "bond wires" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
f. Claim 8 recites the limitation "the dielectric medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
g. Claim 8 recites the limitation "molecules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
h. Claim 10 recites the limitation "mold compound" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
i. Claim 10 recites the limitation "portions" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
j. Claim 11 recites the limitation "solder balls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
k. Claim 13 recites the limitation "portions of the substrate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
l. Claim 13 recites the limitation "portions of the mold compound" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
j. Claim 15 recites the limitation "the dielectric medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
k. Claim 15 recites the limitation "molecules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
l. Claim 17 recites the limitation "solder balls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
m. Claim 17 recites the limitation "lands" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
n. Claim 19 recites the limitation "the dielectric medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Li et al. (PG Pub 2019/0187097) teaches a self-aligned nanotips with tapered vertical sidewalls.
	b. Humbert et al. (PG Pub 2012/0260732) teaches a sensor.
	c. Reinert (PG Pub 2008/0283991) teaches a housed active microstructures with direct contacting to a substrate.

Allowable Subject Matter
3.	Claims 1-9 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a semiconductor device including an integrated circuit; an sensor coupled to the integrated circuit, the sensor including a first group of conductive pillars spaced from a second group of conductive pillars by a gap, the first group of conductive pillars forming a first electrode, the second group of conductive pillars forming a second electrode, and the sensor configured to form an electrical field between the first electrode and the second electrode so as to ionize a dielectric medium in the gap; and a package for the semiconductor device and the sensor, in which at least a portion of the sensor is exposed to an external ambient.
Claims 2-9 would be allowable, because they depend on allowable claim 1.

Claims 10-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, a semiconductor device including an integrated circuit electrically connected to a substrate; an sensor coupled to the integrated circuit and extending from the semiconductor device, the sensor including a first group of conductive pillars spaced from a second group of conductive pillars by a gap, the first group of conductive pillars forming a first electrode, the second group of conductive pillars forming a second electrode, and the sensor configured to form an electrical field between the first electrode and the second electrode so as to ionize a dielectric medium in the gap; and mold compound contacting portions of the semiconductor device and the substrate, in which at least a portion of the sensor is exposed to an external ambient.
Claims 11-19 would be allowable, because they depend on allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895